Exhibit 10.01

STOCK UNIT AWARD AGREEMENT

This Stock Unit Award Agreement (“Agreement”), dated as of April 30, 2019 (the
“Grant Date”), is between Valero Energy Corporation, a Delaware corporation
(“Valero”), and «First_Name» «Last_Name», a Non-Employee Director of the Board
of Directors of Valero (“Director”), who agree as follows:

1.    Grant of Stock Units. Pursuant to the Valero Energy Corporation 2011
Omnibus Stock Incentive Plan (as may be amended, the “Plan”), Valero has granted
pursuant to Section 6.8 of the Plan [                ] Stock Units to the
Director. The parties enter into this Agreement to evidence the terms,
conditions, and restrictions applicable to the Stock Unit Award.

2.    The Plan. The Plan is incorporated herein by reference for all purposes.
All capitalized terms contained in this Agreement shall have the definitions set
forth in the Plan unless otherwise defined herein. The Director shall have no
rights with respect to the Awards granted hereunder or any shares of Valero’s
common stock, $.01 par value (“Common Stock”), that may be issued with respect
to such Awards that are not expressly conferred by the Plan or this Agreement.
By way of clarification and not limitation, the Director will not have any
voting rights with respect to the Stock Units or the Dividend Equivalent Award.

3.    Vesting. Subject to Article 9 of the Plan, the Stock Units will vest
(become nonforfeitable) in full on the date of the annual meeting of
stockholders of Valero for the election of directors occurring in 2020 (the
“Vesting Date”), whereupon the Director shall be entitled to the issuance of one
share of Common Stock for each Stock Unit vesting on the Vesting Date. Upon the
issuance of shares of Common Stock on the Vesting Date, the Stock Units will
expire and have no further value or effect. The Director agrees that in lieu of
certificates, the shares of Common Stock issuable in connection with the vesting
of the Stock Units will be issued in uncertificated form pursuant to the Direct
Registration System of Valero’s stock transfer agent.

4.    Dividend Equivalent Award. Subject to Article 9 of the Plan, the Director
is hereby granted a Dividend Equivalent Award in addition to the Stock Unit
Award. The Dividend Equivalent Award is payable in cash on the Vesting Date as
provided herein. The period from the Grant Date to the Vesting Date is hereafter
referred to as the “Accumulation Period.” On the Vesting Date, the Director
shall be paid in cash an amount equal to the cumulative amount of dividends paid
to holders of Common Stock during the Accumulation Period — calculated as if
each Stock Unit held by the Director was an outstanding share of Common Stock
during the Accumulation Period. Payment of the Dividend Equivalent Award is
subject to the vesting of the Stock Units on the Vesting Date; no payment will
be made to the Director with respect to the Dividend Equivalent Award if the
Stock Units are forfeited prior to the Vesting Date.

5.    Cash Payment Election. Effective on the Vesting Date, the Director may
elect to receive either 22% or 37% of the fair market value of the aggregate
number of shares of Common Stock to be delivered to the Director on the Vesting
Date in cash, with the remainder paid in shares of Common Stock. Example:

 

  •  

assume that on the Vesting Date, the Director will be entitled to receive 1,750
shares of Common Stock,

 

  •  

assume that the 1,750 shares have an aggregate fair market value of $175,000
(1,750 times an assumed $100.00 FMV per share on the Vesting Date), and the
Director has made an election to receive up to 22% in cash,

 

  •  

maximum cash is $38,500 ($175,000 times 22%),

 

Page 1



--------------------------------------------------------------------------------

  •  

on the Vesting Date, the Director will receive:

 

  (a)

1,365 shares of Common Stock ($175,000 times 78% = $136,500, divided by
$100.00 FMV/sh = 1,365 shares),

 

  (b)

cash in the amount of $38,500, and

 

  (c)

cash in an amount equal to the cash value of the Dividend Equivalent Award.

6.    Nontransferable. The Stock Units and the Dividend Equivalent Award may not
be sold, exchanged, pledged, hypothecated, transferred, garnished, or otherwise
disposed of or alienated prior to vesting.

7.    Final Term of Service. For avoidance of doubt, and for purposes of this
Agreement and the vesting of the Stock Unit Award hereunder (only), for a
Director who serves his or her final term on the Board and does not stand for
re-election on the Vesting Date, the Director will be deemed to be an actively
serving Director on the Board on the Vesting Date, and accordingly, his or her
Stock Unit Award will not lapse or be forfeited under Section 9.2 of the Plan as
a result of not standing for re-election.

8.    Miscellaneous. This Agreement shall be binding upon the parties hereto and
their respective beneficiaries, heirs, administrators, executors, legal
representatives, and successors. This Agreement shall be construed under the
laws of the State of Texas.

9.    Code Section 409A. The issuance of shares of Common Stock and the payment
of any cash under this Agreement shall be made on or as soon as reasonably
practical following the Vesting Date, but in any event no later than the 15th
day of the third month following the end of the year in which the applicable
Vesting Date occurs. This Agreement and the awards evidenced hereby are intended
to comply, and shall be administered consistently, in all respects with
Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder. If necessary in order to ensure such compliance, this Agreement may
be reformed consistent with guidance issued by the Internal Revenue Service.

EFFECTIVE as of the Grant Date stated above.

 

VALERO ENERGY CORPORATION  

 

Julia R. Reinhart, Senior Vice President–Human Resources & Administration  

 

«First_Name» «Last_Name»

 

Page 2